Per Curiam.
The defendant was convicted on one count of disorderly conduct, one count of interfering with a police officer and one count of criminal mischief in the third degree.1 From the judgment rendered, she appealed to the Appellate Session of the Superior Court. That court set aside the judgment and remanded the matter to the trial court with direction to render a judgment of not guilty on the first count and for a new trial on the remaining two counts. On the granting of certification, the state appealed to the Supreme *25Court, challenging the Appellate Session’s decision with respect to the first count only.2
On August 28, 1984, the Supreme Court held that the Appellate Session was in error when it ordered the entry of a judgment of not guilty on the first count. State v. Duhan, 194 Conn. 347, 481 A.2d 48 (1984). The Supreme Court set aside the judgment of the Appellate Session on that count and remanded the case to this court3 with direction to remand to the trial court for a new trial on count one.
Pursuant to the Supreme Court’s directive in State v. Duhan, supra, this case is remanded to the Superior Court for a new trial on count one.

 The trial court granted defendant’s motion for judgment of acquittal on a fourth count.


 The Appellate Session’s remand order requiring a new trial on counts two and three was not before the Supreme Court and has, accordingly, not been affected by further proceedings in the Supreme Court and this court.


 Appeals formerly filed in the Appellate Session of the Superior Court have been transferred to the Appellate Court by Public Acts, Spec. Sess., June, 1983, No. 83-29, § 3, which amended General Statutes § 51-197a.